IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37091

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 644
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID WESLEY STANGER, JR.,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and concurrent unified life sentences with minimum
       periods of confinement of fifteen years, for three counts of sexual battery of a
       minor child sixteen or seventeen years of age, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       David Wesley Stanger, Jr. pled guilty to three counts of sexual battery of a minor child
sixteen or seventeen years of age. I.C. § 18-1508A. In exchange for his guilty plea, additional
charges were dismissed. The district court sentenced Stanger to concurrent unified life terms,
with minimum periods of confinement of fifteen years. Stanger appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Stanger’s judgment of conviction and sentences are affirmed.




                                                   2